                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHERYL STEWART,                                       :
                                                      :              CIVIL ACTION
                       Plaintiff,                     :              No. 19-4776
                                                      :
                       v.                             :
                                                      :
ETHICON, INC., and JOHNSON &                          :
JOHNSON,                                              :
                                                      :
                       Defendants.                    :


                                             ORDER

       This 19th day of March 2020, upon consideration of Defendants’ Notice of Removal

(ECF 1), Plaintiff’s Motion for Remand (ECF 6), Defendants’ Motion to Dismiss (ECF 7), and

Defendant’s Opposition to Plaintiff’s Motion for Remand (ECF 8), as well as the parties

responses, replies, and supplemental filings (ECF 9 et seq.), it is hereby ORDERED that

Plaintiff’s Motion for Remand is DENIED, and Defendants’ Motion to Dismiss is GRANTED

IN PART and DENIED IN PART. For the reasons stated in the accompanying Memorandum

Opinion, the Motion to Transfer Venue is GRANTED, and the case is TRANSFERRED to the

United States District Court for the Northern District of Texas pursuant to 28 U.S.C. § 1404(a).

The Motion is DENIED in all other respects. It is FURTHER ORDERED that the Clerk of

Court shall forthwith provide the complete file in this case to the United States District Court for

the Northern District of Texas. The Clerk of Court shall mark this case closed.




                                                              s/Gerald Austin McHugh
                                                              United States District Judge
